UNITED STATES DISTRICT COURT:
EASTERN DISTRICT OF NEW YORK

Richard Roe, Amended
Complaint
Plaintiff,
- against —
St. John’s University and Jane Doe, 19-cv-04694
Defendants. PKC-RER

 

Plaintiff Richard Roe (“Roe”) alleges that:

Title [X First Claim Against St. John’s
(It’s discriminatory finding that Roe
engaged in sexual misconduct)

THE PARTIES
1. He is domiciled in Queens, New York and is a student at defendant St. John’s
University (“St. John’s”).
ee He brings suit anonymously because of the harm publicity will have on his

academic and professional career and because of St. John’s confidentiality restrictions; he sues

“Jane Doe” anonymously for the same reasons.

3. St. John’s is a private university whose principal place of business is located at
8000 Utopia Parkway, Jamaica, NY 11439.
4. Upon information and belief, defendant Jane Doe (“Doe”) is domiciled in Queens

County, New York and is a student at St. John’s.
JURISDICTION & VENUE

De This Court has jurisdiction under Title IX of the Education Amendments of 1972
(Title [X), 20 U.S.C. §§ 1681 er seq; accordingly, this Court has jurisdiction pursuant to 28
U.S.C. §§ 1331 and 1343.

6. This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over all
other claims in this action, as they are so related to claims in this action within its original
jurisdiction that they form part of the same case or controversy under Article III of the United
States Constitution.

a This Court is an appropriate venue for this action pursuant to 28 U.S.C. § 1391.

8. A substantial part of the events or omissions giving rise to the claims herein
occurred in this district.

THE FACTS

9, Roe, a first generation college student, was accepted to St. John’s University on
nearly a full scholarship after he graduated with honors at the top of his class, with a weighted
average of 4.5 GPA, and succeeded in multiple Advanced Placement classes in both his junior and
senior year of high school.

10. Roe is an immigrant from Ecuador and a citizen of the U.S.; he has completed two
years of coursework at St. John’s as an “A” student; he needs approximately 60 additional credits
to obtain his undergraduate degree.

11. As of October 15, 2018, he had enrolled in a five year program to receive both his
bachelors in criminal justice and masters in government and politics at an accelerated rate; after

graduation he expected to enroll in St. John’s School of Law.
12. Roe paid a significant amount of money to St. John’s in the expectation of receiving

an education, and upon completion, an undergraduate degree.

The Incident in Paris, St. John’s Discriminatory
Finding and Sanctions Against Roe

13, On April 12, 2018, Roe was in Paris at Duplex, a local club, to celebrate a
birthday with several fellow St. John’s students studying abroad.

14. Roe was asked by Doe to dance, and they did.

15. | Sometime later, Doe told Roe that she was returning to the St. John’s dorm where
they were both staying.

16. For both of them, it was their first night in Paris.

17. Doe said she was taking an Uber, gave Roe her room number and asked him to

“check on her” when he arrived back at the dorm.

18. Several hours later, when Roe was back in the dorm, he went to Doe’s room and

found her awake and on her phone.

19. Doe invited Roe into her room and, thereafter, Doe took Roe’s right hand and
placed it upon her fully clothed breast.

20. | He immediately said, “I am not interested in sex.”

21. She said, “Then, get the hell out of here,” and he left.

22. On September 4, 2018, Roe was notified by St. John’s that Doe had submitted a

St. John’s Code of Conduct complaint of sexual misconduct against him (“Doe’s complaint.”)
a St John’s was required to follow its “Sexual Misconduct Policies and Procedures:
Policy 703” (“Policy 703”) in investigating and determining Doe’s complaint.

24. Policy 703 was promulgated:

In furtherance of the University’s mission, and in accordance with

Title IX of the Education Amendments of 1972 (“Title IX”), the Jeanne
Clery Disclosure of Campus Security Policy and Campus Crime Statistics
Act (the “Clery Act”), as amended by the Violence Against Women
Act/Campus Sexual Violence Act ( the “Campus SaVE Act”).

25. Policy 703 provides that:
The University will take all available steps to promptly, thoroughly,
and impartially investigate and address complaints of sexual misconduct
by and against its students...in order to stop prohibited conduct, prevent

its recurrence and address any effects on campus.

26. On October 3, 2018, Roe attended a St. John’s Faculty Board “Conduct Hearing”
scheduled to determine Doe’s complaint.
27. On October 15, 2018, Roe was notified by St. John’s (the “October 15 letter”) that

he had been found in violation of St. John’s rules prohibiting “Non-Consensual Sexual Contact”

and informed him that he was suspended (among other sanctions.)
28. The October 15 letter contained the following statement of the Faculty Board as
grounds for its finding but it supplied no support from the record of the proceeding:

The following rationale has been provided by the hearing officer/board:
“The respondent admitted (emphasis supplied) in engaging in physical
contact of a sexual nature with the complainant, and the evidence
demonstrated a lack of affirmative consent to engage in such contact.

Such evidence included the complainant’s intoxication, as described by
multiple witnesses, and the respondent’s assertion, which was not disputed,
that he was not impaired by alcohol.”
29. At the Conduct Hearing, other than kissing on the dance floor, the only “physical
contact of a sexual nature” Roe “admitted” was that Doe “took his right hand and placed it upon
her fully clothed breast.”(The record of the October 2018 St. John’s proceeding where Roe was
suspended for alleged misconduct against Doe is confidential.)

30. Pursuant to Policy 703:

Non-consensual sexual contact” means any intentional sexual touching,
however slight, with any body part or object by an individual upon another
individual without consent. Intentional sexual contact included contact
with the breast...making another person touch any of these body parts...
Consent is required regardless of whether the person initiating the act is
under the influence of drugs and/or alcohol.

31. Thus, in the October 15 letter, St. John’s suspended Roe for the fall 2018 semester
upon a finding that he “admitted” to sexual misconduct by “engaging in physical conduct of a
sexual nature,” despite the fact that the only “physical contact of a sexual nature” to which Roe
“admitted” was that Doe “took his right hand and placed it upon her fully clothed breast.”

32. Because this action was initiated by Doe, it was a violation by her of the prohibition
on “making another person touch any of these body parts.”

ao. Thus, Roe was suspended mid semester for the “sexual misconduct” which Doe
herself committed.

34. As the initiator of the act, Doe was not shielded by Policy 703 for being “under the
influence of alcohol.”

30s Policy 703 as found in Section VII of St. John’s Rules, “Process for Investigating

and Resolving Complaints of Sexual Misconduct...” provides that:
36.

If the University concludes that the respondent is responsible

for a violation of the policy, both the complainant and respondent

shall have the opportunity to submit a written impact statement to

the decision-maker prior to a determination of an appropriate sanction(s).

In making a determination regarding sanctions, the decision-maker may consider
the parties’ impact statements...

Roe appealed his October 2018 suspension on the grounds, inter alia, that he was

given no opportunity to submit an impact statement after a finding of misconduct and before

sanctions were determined.

aT,

38.

St. John’s determination of Roe’s appeal was as follows:

[Roe] argues that the “Conduct Board mandated sanctions simultaneously
with the finding of his misconduct” and, therefore, he did not have the
opportunity to submit a written impact statement .., [Roe’s] argument is
premised on application of Section VII (G) of University Policy 703...

[It] sets forth the University’s policies to implement Title IX of the
Education Amendments of 1972, the Clery Act, and the other state and
federal laws. As such it is not part of the Code of Student Conduct or its
process. .. The Code of Student Conduct provides that only a complainant in
a Title [X-related student conduct matter has a right to present a written impact
statement.

** * *

Apart from claims of new evidence, our jurisdiction is limited to determining
whether there was “an omission in the Student Conduct Process...” To the
extent the Respondent claims that Policy 703 was not followed, his argument
is beyond our purview.

Despite Roe’s appeal and notwithstanding St. John’s clear violation of Policy 703’s

mandate requiring St. John’s to comply with Title IX to give Roe the opportunity to submit a

written impact statement prior to its determination of sanctions, it refused.

39,

St. John’s discriminatory bias against Roe as a male student is evident by:

a) It finding him in violation of the St. John’s rules based upon the conduct of
Doe taking his hand and placing it upon her breast, a clear violation of the
St. John’s rules by her and not by him, and

b) By denying his appeal in disregard of its own rules entitled to comply under
Title IX.

 
40. By reason of the foregoing, St. John’s has favored a female student over a male
student and in doing so denied Roe, the male student, due process in violation of Title IX.
41. By reason of the foregoing, Roe is entitled to:

a) Judgment awarding him compensatory damages in the amount of at
least $750,000, emotional distress damages of $300,000 and punitive
damages of $2,000,000, and

b) The destruction of all records concerning the finding of sexual
misconduct against him, and

c) Court costs and other reasonable expenses incurred in maintaining this
action, including reasonable attorney’s fees as authorized by 42 U.S.C,
and
d) Removal of all sanctions.
Title IX Second Claim Against St. John’s
(Refusal to investigate Roe’s complaint of sexual misconduct
and suspension of Roe without due process)
42. Roe repeats and realleges each and every allegation set forth above except for those
of paragraph 41.
43. On January 4, 2019, the hashtag “#SurvivingSJU” was created.
44. #SurvivingSJU was the number one hashtag “trending” on Twitter in the U.S. from
January 4, 2019, to January 6, 2019.
45. On January 4, 2019, Doe authored a tweet (the “tweet”) which stated that, “[Roe]

after raping me...only got half a semester suspension...” (See Exhibit 1 attached); the tweet also

included a picture of Roe.

46. Doe almost instantly “liked” the tweet and less than 30 minutes later claimed in
another tweet that she had written a “final statement” for the Conduct Hearing instead of

“writing essays.”
47. Policy 703 provides that:

Hearings are to be private and not open to members of the
university community or to the public. Conduct Board members

are duty bound to maintain confidentiality. The Chair shall advise
witnesses that they are not to discuss their testimony outside

the hearing room. All written records of proceedings are confidential
and are property of the University (emphasis supplied).
* *

*

‘Privacy’ means that dissemination of information relating to each
report of sexual misconduct is limited to individuals who have a
legitimate need to know in order to carry out their duties and
responsibilities in accordance with this policy and law.
48. Thus, only Doe, Roe and University officials were informed of Roe’s suspension
and the reason for it.
49. Since the tweet references Roe’s suspension for sexual misconduct directed

against the author of the tweet- the rational for his suspension- the only person who could have

authored the tweet was Doe.

50. By authoring the tweet, Doe violated St. John’s rules mandating confidentiality

relative to its hearings on sexual misconduct.

51. On January 5, 2019, one day after the tweet, a male student threatened to “fuck

[Roe] up” via phone calls and text messages.
52. Thereafter, a female St. John’s student punched Roe in his face at a bar.
53; On January 8, the St. John’s student newspaper, “The Torch,” reported that:

More than 2,000 tweets surfaced on Friday, Jan. 4 [the date
#SurvivingSJU was created] detailing alleged experiences of
sexual misconduct that had taken place at St. John’s.
54.

On January 5, 2019, one day after the tweet was published, in a complaint to St.

John’s, a second female student accused Roe of sexual misconduct for an alleged incident that

had taken place a month before. (“the second complaint”)

50.

56.

On January 10, WABC reported that:

St. John’s University is responding to a firestorm of tweets inspired by

the new TV series ‘Surviving R. Kelly’ from individuals alleging
experiences of sexual assault while they were associated with the university.
* * *

Activity peaked over the weekend when #SurvivingSJU was trending

on Twitter. The hashtag generated at least 2,000 unique tweets and 1,786
retweets.

* * *

Many of the tweets also contained complaints that the university had

allowed alleged perpetrators to remain on campus.

Thus, a) After over at least 2,000 tweets—in the period January 4 through

January 7, 2019—were deeply critical of St. John’s treatment of women who were sexually

assaulted, and, b) after St. John’s received a second complaint of sexual misconduct against Roe

in January 5—on January 7 and 8, St. John’s officials, in obvious disarray, contacted Roe

inconsistently and repeatedly as follows:

i) January 7, 2019, St. John’s Office of Student Conduct (with cc to Jack
Flynn) notified Roe by emailed formal letter as follows:

You are restricted from having any contact with... [the second complainant]
until otherwise instructed by the Office of Student Conduct.

* * *
Entering a common area or classroom/ study space where this person
is present should not be considered a violation of this order. (See Exhibit 2
attached), and

ii) 11:30 am on January 8 St. John’s denied Roe’s appeal of the
sanctions he received as a result of Doe’s complaint (See Exhibit 3 attached), and
ii) Around 12:00 noon to 1:00 pm on January 8, Dean of Students Jackie
Lochrie notified Roe by telephone that he would be receiving formal notification
of suspension from the University, and

iv) January 8, at 1:38 pm, St. John’s Director of Student Conduct Jack Flynn
emailed Roe a formal letter as follows:

This document will serve as a formal notification that you are
immediately suspended from St. John’s University, pending the

results of a non-academic disciplinary investigation.
* * *

Suspension from the University means that you are not permitted to be

in class, participate in any St. John’s University —sponsored programs or
events or be on any St. John’s University property (Exhibit 4 attached Js
and

v) January 8, at 3:16 pm, Dean Lochrie emailed a formal letter to
Roe as follows:

As we discussed on the phone, today, the University is beginning an
investigation into an incident in which you were named as being involved.

As such, you will be notified by Mr. John Breheny, the investigator assigned to
this case. In addition, you have the right to the following:

1. Academic and/or housing accommodations, and
2. Counselling support through the Center for Counselling, and
Consultation and/or Campus Ministry (Exhibit 5 attached), and

** * *

vi) On January 8, 2019 at 3:26 pm, Dean Lochrie notified Roe by emailed formal
letter:

You are indefinitely restricted from having any contact with

[the second complainant].
* * *

Entering a common area or classroom/ study space where this person
is present should not be considered a violation of this order (Exhibit 6 attached).

57. Thus, Roe, who was scheduled to return to his classes in less than two weeks, on

January 7, was first given a “no contact” notification which permitted him to continue classes.

10
58. One day later, on January 8, Roe was arbitrarily suspended from St. John’s
without explanation or citation of rule, and, thereafter, also on J anuary 8, confusingly, he was

given a second “no contact” letter permitting him to attend classes.

59. In contrast, Roe had been permitted to attend classes during the investigation of

Doe’s complaint.

60. Pursuant to Policy 703, “Sexual Harassment” includes “sexual offensive
comments...” and:

Sex discrimination is an act that disadvantages a person and that occurs
because of the affected individual’s gender ... Sexual harassment
includes ... verbal conduct of a sexual nature, when ... such conduct is
sufficiently severe...such that it limits an individual’s ability to
participate in, or benefit from, the University’s education or work
programs or activities (hostile environment). A “hostile environment”
exist when the conduct is sufficiently, severe, persistent, or pervasive that
it unreasonably interferes with, limits, or deprives an individual from
participating in or benefiting from the University’s education or
employment programs and/or activities when judged against a reasonable
person standard.

61. Because of Doe’s false and defamatory tweet, published in violation of St. John’s
tules against “verbal conduct of a sexual nature...sufficiently severe” to “limit” Roe’s “ability to
participate in the University’s activities” etc. Roe has been punched in the face, banned from
social events, suspended from St. John’s and his reputation destroyed.

62. Thus, since January 4, 2019, Roe has been subjected to a hostile educational
environment permeated with discriminatory intimidation, ridicule, and insult sufficiently severe
or pervasive that it totally altered the conditions of and destroyed his educational environment.

63. On January 7, 2019, Roe’s attorney complained about the tweet to St. John’s

attorney Josh Hurwit as follows:

I am attorney for Roe. Thank you for speaking with me today. I have

11
64.

65.

as follows:

66.

67.

68.

forwarded a tweet- apparently from [Jane Doe]. As a result of the tweet,

[Roe] received calls and messages from someone threatening to “fuck up”
[Roe]. I ask for University action to protect Roe from a violation of policy and
false allegations. (See copy of January 7 email attached hereto as Exhibit 8).

Pursuant to Policy 703, all claims of violation must be investigated:

Once a complaint or notice of any allegation of sexual
misconduct is received, the Title IX Coordinator. .. will

make an initial assessment of the reported information.

* * *

A preliminary investigation is when an investigator conducts a
preliminary investigation and the Title [IX Coordinator...will
assess whether this Policy or the Student Code of Conduct may
have been violated.

On January 16, 2019, Keaton Wong, St. John’s Director of ... Title [X, responded

Thank you for bringing to the University’s attention the tweet that was
recently posted about you. Although the University cannot sanction the
individual who posted the tweet because we cannot confirm their identity,
we recognize that it has deeply affected you and other students in the St.
John’s University community. Attached is the University’s ‘You are Not
alone’ guide.

In its “Preface,” the “You are Not Alone” “guide” states, inter-alia, as follows:

St. John’s University is committed to supporting survivors of sexual
Violence...by providing the necessary safety and support services so

that students can remain at St. John’s University, meet academic standards,
obtain necessary health/mental health treatment, and maintain social
relationships. This document is written for survivors of sexual misconduct...
in order to assist survivors in the recovery process and in their efforts to heal
from this unacceptable form of violence.

Thus, St. John’s recognized Roe as a “survivor of sexual misconduct.”

Yet St. John’s, having recognized that the tweet itself was the commission of

sexual misconduct, failed to undertake investigation beyond Mr. Keaton’s dismissive treatment

12
of Roe’s January 7 complaint, failing to comply with its contractual and legal obligation pursuant

to Policy 703 and Title [X to undertake an investigation.

69.

70.

On June 12, 2019, Roe’s attorney emailed Mr. Hurwit again seeking redress:

Since the proceedings resulting in [Roe’s] suspension were confidential,
he may not himself “set the record straight.” As a result of the tweet, [Roe]
has been threatened with bodily harm and was punched in the face by a
female student. The University is complicit in the tweet’s defamation of
[Roe] and in the physical attacks he has been threatened with or
experienced.

On July 18, 2019, Roe’s attorney wrote to Mr. Hurwit again to state, inter-alia,

“requests” as follows:

Fi.

a) “Will the University correct the defamatory statement in the
notorious tweet of January 4, 2019?”

* * *

b) “Since there can be no question as to the author of the tweet, will
the University sanction [Doe]...?”

On July 18, 2019, Mr. Hurwit responded, denying any obligation to investigate

Roe’s charges against Doe despite the overwhelming evidence that she was the author of the

tweet that violated Roe’s rights to privacy and confidentiality and right to be free of a hostile

environment pursuant to Policy 703:

Les

Your requests regarding the “tweet” are self-serving and inaccurate.

As I have explained to you on multiple occasions, the “tweet” was
made anonymously, St. John’s University has no evidence whatsoever
that [Doe] is the author of the “tweet...”

Mr. Hurwit obviously had evidence that the author of the tweet could only have

been Doe, but St. John’s still failed to investigate.

73.

Pursuant to Policy 703, St. John’s defines “hostile environment” as follows:

13
A “hostile environment” exists when the conduct is sufficiently severe...
that it is unreasonably interferes with, limits, or deprives an individual
from participation in or benefiting from the University’s education...
when judged against a reasonable person standard.

74. St. John’s was obligated to protect Roe’s academic atmosphere so as to eliminate
any known “hostile environment” of which it was aware.

75. Because of Doe’s tweet, a hostile environment has existed at St. John’s against
Roe since January 4, 2019, as was recognized in the January 16, 2019, email by St. John’s Title
IX Director.

76. However, despite due complaint by Roe and his attorney about Doe’s privacy
violations and commission of “sexual harassment” of a “verbal sexual nature,” St. John’s has not
investigated Roe’s complaint about the tweet or issued a statement addressing Doe’s false
statements concerning the outcome of her complaint against Roe.

77. Had it done so, it is reasonable to assume that the hostile environment against Roe
would have dissipated.

78. Obviously, St. John’s did not investigate the tweet, denied the appeal, and
simultaneously suspended Roe because it was under enormous pressure to appear to fully
support student women in their allegations of sexual misconduct after #SurvivingSJU was
created on January 4, 2019, and after over 2,000 women tweeted thereafter complaining about St.
John’s inadequate investigation of complaints and about its allowing accused men to remain on
campus.

79. However, student men also are entitled to due process and in these circumstances
St. John’s, a) should have followed its own rules and investigated Roe’s complaint against Doe,

and b) should not have suspended Roe without due process.

80. Title [X of the Education Amendments of 1972 provides, inter alia, that:

14
No person in the United States, shall on the basis of sex, be
excluded from participation in, be denied the benefits of, or
be subjected to discrimination under any education program
or activity receiving Federal financial assistance.

81. Both the U.S. Department of Education and the U.S. Department of Justice have
promulgated regulations under Title IX that require a school to "adopt and publish grievance
procedures providing for the prompt and equitable resolution of student... complaints alleging
any action which would be prohibited by" Title IX or regulations thereunder. 34 C.F.R. §
106.8(b) (Dep’t of Education); 28 C.F.R. § 54.135(b) (Dep’t of Justice).

82. Such prohibited actions include all forms of sexual harassment.

83. “The ‘prompt and equitable’ procedures that a school must implement pursuant to
Title IX to “accord due process to both parties involved” must include, at a minimum:
“Adequate, reliable and impartial investigation of complaints...”

84. Although Roe made a complaint of hostile environment based upon Doe’s false
and defamatory tweet in violation of Code of Conduct privacy requirements, St. John’s refused
to investigate his complaint.

85. | Asamale student, Roe was denied the right to have the “tweet” investigated
which St. John’s admits, not only “deeply affected him” but also “other students in the St. J ohn’s
University community.”

86. Despite its non-public knowledge that Roe was not suspended for rape as alleged

by the tweet, but for allowing Doe to place his hand on her breast, St John’s:

a) Did not investigate and sanction Doe for her violation of its confidentiality rules,
and

b) Did not investigate and sanction Doe for her false and defamatory allegation that
Roe was suspended for raping her which resulted in a hostile environment for
Roe, and

15
e)

87.

Did not release a statement condemning Doe’s tweet and correcting its allegations
that Roe was suspended for rape, and

Has maliciously and purposely allowed the false and defamatory tweet to be
unchallenged, thus, severely damaging Roe’s future career and life prospects, and

Arbitrarily suspended Roe without reference to any rule and in violation of due
process.

By reason of the foregoing, St. John’s has violated Title IX and Roe is entitled to

the following relief:

a)

b)

88.

Judgment in favor of Roe awarding compensatory damages in the amount
of at least $750,000, emotional distress damages of $300,000 and punitive
damages of $2,000,000, and

An injunction mandating an investigation of Roe’s complaint about the
tweet, restoring Roe as a student without any Code of Conduct violations
and prohibiting further disciplinary proceedings against him that violate
Title IX and which do not observe due process, and

An injunction restoring him as a full time student, and

The destruction of all records concerning the finding of sexual misconduct
against Roe, and

Court costs and other reasonable expenses incurred in maintaining this
action, including reasonable attorney’s fees as authorized by 42 U.S.C.
$1988.

Title IX Third Claim Against St. John’s
(It’s refusal to afford Roe a fair and unbiased
hearing on the second complaint)

Roe repeats and realleges each and every allegation set forth above except for

those of paragraphs 41 and 87.

89.

September 17.

St. John’s has scheduled a Conduct Hearing on the second complaint for

16
90. St. John’s has not published the procedures that will be followed to ensure that

due process is observed at the Conduct Hearing on the second complaint.

91. For instance, there is no due process type information published by St. John’s as
to how faculty members are selected for a Conduct Hearing, by whom they are selected, who
may speak to them prior to, during and after the Conduct Hearing, the permissible subjects of
any St. John’s officials’ conversations with members or prospective members of the Conduct
Board and as to safeguards to be observed to prevent bias in the circumstances of the public’s
knowledge of the tweet’s allegation of rape.

92. On June 12, 2019, Roe’s attorney emailed St. John’s attorney, inter-alia, as
follows:

...1 have reliable information that the tweet “went viral” at the
University with Faculty members and students almost universally
aware of its content.

A day after the tweet, [Roe] was accused of sexual misconduct in
a second complaint. It will be impossible for him to receive a fair
hearing regarding the second complaint. At a hearing, the faculty
members on the panel will have most probably heard of or .
reviewed the defamatory allegations of the tweet- without there
having been a contradiction of it by the University.

93. On June 17, 2019 St. John’s attorney, Mr. Hurwit, responded as follows:

Your letter claims that it will be “impossible” for [Roe] to receive a fair
hearing. We disagree. You offer no information that the individuals who
will adjudicate the matter have knowledge of the tweet or the prior matter
involving [Roe], or that even if these individuals had such knowledge,
they would be unable to adjudicate the matter fairly and impartially. In
sum, your belief that [Roe] will not receive a fair hearing is based on
speculation and conjecture.

94. On July 18, 2019, Mr. Hurwit emailed Roe’s attorney, inter-alia, as
follows:

There will be no reference to the “tweet” at the University

Conduct Board hearing unless your client opens the door.
[Roe] has received, and will continue to receive, a fair and

17
Impartial process.

95. In Roe’s circumstance, it is almost certain that one or more of the faculty
members of the Conduct Board will have known about the tweet, therefore, making it
impossible to eliminate bias so as to meet due process requirements.

96. Thus, on the basis of sex, St. John’s has deprived Roe of his right to due process
and equal protection through the improper administration of (and deficiencies in) St. John’s
guidelines and regulations.

97. The procedures adopted by a school whose conduct is governed by Title [IX must
not only “ensure the Title IX rights of the complainant, “but must also” accord “due process to
both parties involved...”

98. By reason of the foregoing, Roe’s education and future career prospects have

been severely damaged.

O97. Without appropriate redress, the unfair procedures and administration of the
scheduled Conduct Hearing will continue to cause irreversible damages to Roe’s educational
career and future employment prospects, with no end in sight including problems completing any

undergraduate degree, being admitted to a law school, or being admitted as a member of any

state bar association.

100. By reason of the foregoing, Roe requests, pursuant to 28 U.S.C. § 2201, a

declaration that:

a) St. John’s rules, regulations and guidelines are unconstitutional as drafted and
applied to sexual conduct complaints by its students, and

b) That no Conduct Hearing on the second complaint be held until St. John’s
supplies Roe’s counsel with procedures that shall conform to proper due process
standards without gender bias or bias from knowledge of the tweet, and

18
c) That the scheduled Conduct Hearing be adjourned indefinitely until either Roe’s

counsel or the Court approve the procedures be followed in hearing the second
complaint.

For a Claim Against Defendant Jane Doe
(Defamation)

101. Roe repeats and realleges each and every allegation set forth above except those
of paragraphs 41, 87 and 100.

102. Doe’s allegations of rape against Roe were false, malicious, vindictive and
intended to cause him great harm and emotional distress.

103. By reason of the foregoing, Doe has defamed Roe and caused him great emotional

distress and he seeks monetary damages as follows:

a. Compensatory damages of at least $750,000, and

b. Emotional distress damages of approximately $300,000, and
& Punitive damages of $1,000,000.

Wherefore, plaintiff seeks the relief requested above in paragraphs 41, 87, 100 and 103.

Jury Demand

Roe hereby demands a trial by jury.

Attorneys for plaintiff Richard Roe:

September 10, 2019 Peter G. Eikenberry (7257)
75 Maiden Lane, Room 402
New York, NY 10038
(917) 596-4168, and
pete@eikenberrylaw.com

Michael Valentine

61 Third Place

Brooklyn, New York 11231
Tel: (718) 858 0818

Cell: (917) 593 1047

mvalentine@valentinelaw.com

 

19
 

EXHIBIT 1
St. John’s Memes on Twitter: "¢ pras allowed to stay abroad after raping me with no travel restrictions. Only got half a semest...

St. John’s Memes @vincentianteens - Jan 4

 

Vv
#SurvivingSJU : a thread
OC 8 Tl) 68 1
St. John’s Memes
iS @vincentianteens Vv
{ Nas allowed to stay

abroad after raping me with no travel
restrictions. Only got half a semester
suspension”

PICTURE
OMITTED

ee ree
etweéts 34 Likes hb s POBSOOBw

— _—_

  
 

 

 
EXHIBIT 2
   

guvonda

o>
Ry

Memo

‘Sy, ~
Maye at
Ma

ST. JOHN’S
UNIVERSITY.

 

Date: JANUARY, 77 2019 Office of Student Conduct
Division of Student Affairs
To:
Tel. (718) 990-6878
Fax (718) 990-7905
Ce: Jack Flynn, Bent Hall, Garden Level

Joshua Rich,
Eric Finklestein

 

Subject! © NO CONTACT ORDER

 

You are restricted from having any contact with 5 GEE until otherwise instructed by the Office of Student
Conduct. Examples of unauthorized contact include, but are not limited to: phone calls, written or electronic correspondence,
personal visits or messages sent through social networking sites. This restriction applies to both on- and off-campus
interactions, as well as contact initiated by a third party on your behalf or at your request. You are prohibited from speaking
with this person at any time and you must make accommodation in your academic and social pursuits to avoid being in the
same room with this person.

The primary purpose of this order is to mandate civil conduct between the involved parties. For example, entering a common
area or classroom/study space where this person is present should not be considered a violation of this order.) Intentional
contact with the above person(s) must be reported to the Director of Student Conduct immediately.

Please note that failure to comply with these directives will be considered a potential violation of the Student Code of
Conduct regarding Compliance with the Student Conduct Process. This may result in your temporary suspension from St.
John’s University until the conclusion of the student conduct process.

If you have any questions or concerns regarding this matter, please contact the Director of Student Conduct, Mr. Jack F lynn
at 718-990-5036 or at flynnj@stjohns.edu.
 

EXHIBIT 3
Pete Eikenberry

From: Larry Cunningham <cunninl1@stjohns.edu>

Sent: Tuesday, January 8, 2019 11:31 AM)

To: Jack Flynn; Jackie Lochrie; Peter Fikenberry as

Ce: Joshua Hurwit
Subject: WE - fina! decision on appeal
Attachments: MERI final decision.pdf
4 . ——
Good morning: ~

Attached is the final decision of the University Conduct Appeals Board in the matter Of SM This concludes
the appeal and the University Conduct Appeal Board’s role in the matter. A

Sincerely,

Larry Cunningham
Associate Dean for Assessment & Institutional Effectiveness

Director, Center for Trial and Appellate Advocacy

Professor of Legal Writing

St. John's University School of Law
(718) 990-7616 | Bio | Publications | Twitter
Law School Assessment Blo

New York Criminal Law and Procedure Blog

This email may contain proprietary, confidential and/or privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you are not the
intended recipient (or authorized to receive for the recipient), please contact the sender by reply email and
delete all copies of this message.
 

EXHIBIT 4
AGHUS
g g
s .
yy Z
@ &
& €
“Ne, a

ST. JOHN’S
UNIVERSITY.

Office of Student Conduct
St. John’s University

Tel. (718) 990-6878
Bent Hall, Garden Level
Student Affairs Suite

www./stjohns.edu/studentconduct
January 8, 2019

Be Ss
Sent electronically to ee ee

tay
a

This document will serve as a formal notification that you are immediately suspended from St. John’s
University, pending the results of a non-academic disciplinary investigation. The suspension stems from
an incident you were involved in on January 5, 2019. Suspension from the university means that you are
not permitted to be in class, participate in any St. John’s University-sponsored programs or events or be
on any St. John’s University property.

PERSONAL AND CONFIDENTIAL

In order to address this matter, you are directed to contact me at (718) 990-5036 in order to schedule an
appointment for us to meet as soon as possible.

Regards,

g-

Jack Flynn
Director of Student Conduct

CC: Jackie Lochrie, Acting Dean of Students
Denise Vencak, Executive Director, Public Safety
Joanne Llerandi, University Registrar
EXHIBIT 5
ECCE
AGNUS
=
%
%
ey a
“yy yw
ae

ST: JOHN’S
UNIVERSITY.

n
Ss

guyan:

4,
“Re Fe THe

Office of the Title IX Coordinator
St. John’s University

Tel. (718) 990-2660
January 8, 2019 University Center

Human Resources Suite
Sent electronically \ ieee CR ee

ae
Mr. aD

As we discussed on the phone, today, the University is beginning an investigation into an incident in
which you were named as being involved. As such, you will be notified by Mr. John Breheny, the
investigator assigned to this case. In addition, you have the right to the following:

PERSONAL AND CONFIDENTIAL

*Academic and/or housing accommodations.

*Counseling support through the Center for Counseling and Consultation and/or Campus Ministry.
*Participate in the University investigation/hearing processes.

*Right to an advisor of your choice at any time during the process.

*Right to appeal the outcome determination.

Understand that retaliation, in any form, is not tolerated.

I advise you to review the following St. John’s University websites for all the information you may need.

You may contact me with any questions.

Sincerely,

  

Jackie Lochrie
Acting Dean of Students, Associate Dean for Student Services, Deputy Title IX Coordinator

CC: John Breheny, Director, Public Safety
EXHIBIT 6
  

",
%,
Wy yo

ST. JOHN’S
UNIVERSITY.

Office of the Dean of Students
St. John’s University

Tel. (718) 990-6568

Fax (718) 990-2767

Bent Hall, G023

Garden Level
January 8, 2019

Sent electronically  Seereueereee er

PERSONAL AND CONFIDENTIAL

sunanene
aD

You are indefinitely restricted from having any contact aaa Examples of unauthorized contact
include, but are not limited to: phone calls, written or electronic correspondence, personal visits or messages sent
through social networking sites. This restriction applies to both on- and off-campus interactions, as well as contact
initiated by a third party on your behalf or at your request. You are prohibited from speaking with this person at any
time and you must make accommodation in your academic and social pursuits to avoid being in the same room with
this person.

The primary purpose of this order is to mandate civil conduct between the involved parties. For example, entering a
common area or classroom/study space where this person is present should not be considered a violation of this
order.) Intentional contact with the above person(s) must be reported to the Director of Student Conduct
immediately.

Please note that failure to comply with these directives may be considered a violation of the Student Code of
Conduct and may result in your temporary suspension from St. John’s University.

If you have any questions or concerns regarding this matter, please contact the Director of Student Conduct, Jack
Flynn, directly at (718) 990-5036 or flynnj@stjohns.edu.

Sincerely,

   

Jackie Lochrie
Acting Dean of Students, Associate Dean for Student Services, Deputy Title IX Coordinator
